 



Exhibit 10.26
(ALLIANCE DATA LOGO) [d43460d4346003.gif]
ALLIANCE DATA



2007 Incentive Compensation Plan
for Retail and Alliance Data
Consolidated
(As Amended and Restated Effective January 1, 2007)

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Plan Philosophy
    3  
Effective Date
    3  
Eligibility
    3  
Base Compensation Used in Calculating IC Payout
    4  
Determining IC Targets
    4  
IC Components
    4  
Standard Weightings Chart for IC Components
    6  
Determining Payment Calculations
    7  
Timing of Payment
    8  
Status Changes That May Affect IC Targets and Payouts
    8  
Other Terms and Conditions
    10  
Attachment A — Revenue and EBITDA Performance/Payout Table
    A-1  
Attachment B — Associate Satisfaction and LOB Specific Measures
Performance/Payout Table
    B-1  
Attachment B — Individual Expectations Performance/Payout Table
    C-1  

Effective January 1 — December 31, 2007

2



--------------------------------------------------------------------------------



 



Plan Philosophy
The intent of the Alliance Data Incentive Compensation (“IC”) Plan (“Plan”) is
to:

•   Provide IC to round out an eligible associate’s total compensation package
in order to attract and retain high performing associates;   •   Improve
organizational performance by driving financial and individual performance and
increasing Associate Satisfaction;   •   Improve the alignment between strategic
imperatives and initiatives with the Alliance Data Scorecard; and   •   Provide
an opportunity for associates to share in the success they help create.

Participation in this Plan reflects the importance of an associate’s position
and the impact that the associate’s performance can have on the success of the
Company.
Effective Date
The Plan Year is January 1, 2007 through December 31, 2007.
Eligibility
Subject to the provisions of this Plan, Associates are eligible to receive IC
under this Plan if they are:

•   Employed by Alliance Data Systems Corporation or any of its subsidiaries
(collectively, the “Company”) and are either (a) a member of the Alliance Data
Senior Leadership Team, as defined by the title Director through Senior Vice
President, or (b) in an Exempt position that is designated by the Vice President
of Corporate Compensation as IC eligible (currently jobs in pay bands K-Q);   •
  Employed or promoted into an IC eligible position by the Company before
October 1, 2007;   •   On active status on the date of the award distribution or
are eligible under the guidelines for retirement, disability or leave of
absence; and   •   Designated by supervisor as having an Incentive Compensation
target as a component of their overall pay package.

In the case of part-time associates in one of the specified pay grades listed
above, they must be working a schedule equal to a minimum of 30 hours per week
in order to be eligible for this IC Plan.
Associates are not eligible if they:

•   Do not meet the eligibility requirements listed above;   •   Are
participating in a sales commission or other incentive plan, unless approved by
the appropriate Executive Vice President of a Line of Business (“LOB”) or of a
Business Support Group (“BSG”) and confirmed by the LOB/BSG Human Resources
Executive and the Vice President of Corporate Compensation;   •   Are temporary
or on-call associates or contractors;   •   Are hired on or after October 1,
2007 or are promoted into an IC eligible pay grade on or after October 1, 2007;
or

Effective January 1 — December 31, 2007

3



--------------------------------------------------------------------------------



 





•   Are on a documented performance improvement plan as of the date of award
distribution.

Being eligible for the IC Plan does not mean associates automatically
participate in the program. The associate’s manager, with appropriate approvals,
must specifically designate that incentive compensation is a component of the
associate’s overall pay package.
Base Compensation Used in Calculating IC Payout
Annualized base pay as of October 1, 2007 will be used as part of the IC
calculation. The IC target percentage(s) will be applied to October 1, 2007 base
salary for purposes of calculating the dollar target amount.
Determining IC Targets
Each participant has an IC target. IC targets are determined by the
participant’s manager using the guidelines established by the Vice President of
Corporate Compensation in the following table:

          Band Level   IC Target
(Senior Vice President) Q
    0% - 45 %
(Vice President) P
    0% - 35 %
(Director/Senior Director) O
    0% - 25 %
M & N
    0% - 15 %
K & L
    0% - 10 %

IC targets are set in 5% increments. When determining the appropriate target,
the following are considered:

•   The associate’s anticipated contribution to the organization’s success; and
  •   Targeted total compensation package that is competitive with similar
positions in the appropriate labor market or industry.

IC targets will be set at the beginning of the Plan year or at time of hire. If
the IC target percentage changes, the manager will explain how the target will
be prorated for payout purposes (if appropriate) and whether or not the
performance expectations and weightings will change for the current Plan year.
IC Components
All performance goals should be established and communicated to the participant
at the beginning of the Plan year or as soon as feasible after becoming a
participant in the Plan. The degrees to which these performance goals are
accomplished have an impact on the actual incentive earned from the Plan.
Alliance Data Revenue and EBITDA Targets: The Revenue and Earnings Before
Interest, Taxes, Depreciation and Amortization (“EBITDA”) targets generally make
up 25%-75% of a participant’s IC payment (see Standard Weightings Chart below).
LOBs are not required to have an Alliance Data Revenue or EBITDA component if
they utilize LOB Revenue and EBITDA targets.
Effective January 1 — December 31, 2007

4



--------------------------------------------------------------------------------



 




LOB Revenue and EBITDA Targets: There are a number of financial measures that
can be used to determine success for a particular area or individual. The
appropriate Executive Vice President, along with the LOB Human Resources
Executive and the Vice President of Corporate Compensation will determine if
sub-measures will be used for a particular LOB or a particular individual.
However, it is intended that the Board of Directors approve the achievement of
LOB Revenue and EBITDA for payout purposes.
Associate Satisfaction Index: The annual administration of the Associate Survey
and the tracking of data (i.e., improvement expectations) are designed to
motivate ongoing attention to issues that affect quality of client service, as
well as the development and retention of associates. The Associate Satisfaction
Index (“ASI”) is a component of the Associate Survey process. The ASI component
is designed to recognize and incent critical non-financial organizational
factors that contribute to sustainable business performance and provide a
competitive advantage in recruiting, developing and retaining high performing
associates. Targets are set at the beginning of each year along with a payout
schedule.
Individual Expectations: Participants may have a portion of their IC payments
based upon the achievement of individual expectations or team strategic
imperatives (or action steps to accomplish the strategic imperatives) as
determined between the participant and his or her manager. Achievement must fall
into one of three (3) categories: accomplishments fall below expectations; fully
meets and/or exceeds the requirements; or has achieved/contributed well beyond
expectations. The percentage of payout will be 80%, 100% or 110% depending on
the level of achievement. If performance/accomplishments fall below 80%
achievement, no payout will be made for the Individual Expectation component.
Associate performance is defined as obtaining the needed results of the job and
living the Company values. The associate’s manager will focus on the following
factors to determine whether and to what extent the associate met his/her yearly
goals for purposes of IC:

  •   Results - To what extent were results at, above, or below expectations
and/or standards?     •   Values - To what extent did the associate
demonstrate/live the values?

Differentiation of performance is considered within three broad levels.
Performance toward objectives and manager’s expectations within each category
can be defined by meeting some or all of the specified characteristics below:

  •   Accomplishments fall below expectations: associate completes 80 — 95% of
individual objectives and expectations. Associate falls short of completing all
of the objectives that are important to business strategy. Quality of work is
less than expected and/or work falls short of productivity, financial or
schedule expectations.     •   Fully meets and/or exceeds the requirements:
associate completes up to 110% of objectives or at least 95% of objectives with
extenuating circumstances. The associate’s completed objectives are closely tied
to business strategy and success. The associate’s work is of sufficient quality
and meets productivity, financial and schedule expectations.     •  
Achieved/contributed well beyond expectations: associate completes more
objectives than committed to in all cases. Completed objectives are most
important to business strategy. Work exceeds all quality requirements and
performed more efficiently, cheaply and/or quickly than expected.

Effective January 1 — December 31, 2007

5



--------------------------------------------------------------------------------



 



Less than 80% completion of individual objectives is below minimum level of
performance and no IC payout will be made for the Individual Expectation
component.
Standard Weightings Chart for IC Components
IC objectives are weighted to drive financial and individual performance and
increase Associate Satisfaction. LOBs have the ability to use specific
components that closely reflect Alliance Data Scorecard measurements. Standard
weightings have been established, however, LOBs/BSGs may adjust the standard
weightings and adjust the standard components to include measurable financial
drivers, such as bad debt or specific client revenue goals, with review and
approval by the appropriate Executive Vice President, along with the LOB/BSG
Human Resources Executive and the Vice President of Corporate Compensation. All
measures that deviate from the standard financial measures must be objective and
quantifiable.
The participant’s band/job level as of October 1, 2007 will be used to determine
the overall weightings. The standard components and weightings are listed in the
chart below. In certain cases, LOBs/BSGs may use discretion to determine the
overall weightings with the approval of the associate’s supervisor and the
LOB/BSGs Human Resources Executive.
Approved changes to the standard components and weightings should be
communicated to associates as soon as feasible after the beginning of the plan
year.
2007 IC Plan
Standard Components and Weightings

                                              Senior   Exempts with Direct   All
            Leadership   Supervisory   Other             Team1   Responsibility
  Exempts2
 
  LOB EBITDA     50 %     25 %     25 %
 
  LOB Revenue     25 %     25 %     25 %
LOB
  Associate Satisfaction3     25 %     25 %     0 %
 
  Individual Expectations4     0 %     25 %     50 %
 
  Alliance Data EBITDA     50 %     25 %     25 %
 
  Alliance Data Revenue     25 %     25 %     25 %
BSG
  Associate Satisfaction3     25 %     25 %     0 %
 
  Individual Expectations4     0 %     25 %     50 %

 

1   The LOB/BSG executive has some flexibility to establish targets that are
important for the success of his or her respective area. The Individual
Expectations weighting should not be used for SLT members unless it is used to
drive financial performance. Any changes to the standard components, weightings
or payout tables should be sent to the Vice President of Corporate Compensation
for approval by the appropriate Executive Vice President, along with the LOB/BSG
Human Resources Executive.   2   The LOB/BSG executive has some flexibility in
reassigning weightings with approval from the Vice President of Corporate
Compensation.

Effective January 1 — December 31, 2007

6



--------------------------------------------------------------------------------



 



3   Some participants, such as National Account Managers (“NAMs”), may have more
emphasis on client relationships than Associate Satisfaction. LOB/BSG executives
can determine how they want to distribute the weightings for these positions.  
4   Eligible exempt associates below the Director level should have Individual
Expectations that support strategic imperatives ensuring the success of their
LOB/BSG and the Company.

Determining Payment Calculations
Payment calculations are determined as provided below. With proper approval from
the Vice President of Corporate Compensation, the appropriate Executive Vice
President, and the LOB Human Resources Executive, LOBs may provide for an
alternate payout table for specific LOB measures except for LOB Revenue or
EBTIDA. LOB Revenue and EBITDA must follow the table specified in Attachment B.
A minimum of 100% achievement must be met for LOB Revenue and EBTIDA before any
other measures will payout over 100%.
Attachment A: Performance/Payout Table for Revenue and EBITDA
     This table identifies the relationship between level of performance and the
percentage to be paid for the achievement of the Alliance Data Revenue, Alliance
Data EBITDA, LOB Revenue and LOB EBITDA. A minimum of 90% must be achieved for
any payment to be received; performance of 110% or greater receives the maximum
payment of 150%. Percentages are rounded to the nearer whole number.
Attachment B: Performance/Payout Table for Associate Satisfaction and other
measures as approved
     This table identifies the relationship between level of performance and
percentage to be paid for the achievement of associate satisfaction and any
other LOB specific financial measures as approved. For BSGs, both the Alliance
Data EBITDA and Alliance Data Revenue targets must be achieved at 100% or
greater in order for ASI to be paid above 100% of target. For LOBs, both the LOB
EBITDA and LOB Revenue targets must be achieved at 100% or greater in order for
ASI and any LOB specific financial measures to be paid above 100% of target.
Attachment C: Performance/Payout Table for Individual Expectations
     This table identifies the relationship between level of performance and the
percentage to be paid for the achievement of Individual Expectations. A minimum
of 80% accomplishment of standard objectives must be achieved for any payment to
be received.
     For BSGs, both the Alliance Data EBITDA and Alliance Data Revenue targets
must be achieved at 100% or greater in order for Individual Expectations to be
paid above 100% of target. For LOBs, both the LOB EBITDA and LOB Revenue targets
must be achieved at 100% or greater in order for Individual Expectations to be
paid above 100% of target.
Effective January 1 — December 31, 2007

7



--------------------------------------------------------------------------------



 




Timing of Payment
IC earned for the 2007 Plan year is paid in the first quarter of the following
year. A participant must be actively employed on the date payment is made to
receive his or her award. Any participant who is on an approved leave of absence
or disability leave but is still on active status will receive his or her
payment even if he or she is not actively at work on the date payment is made.
Status Changes That May Affect IC Targets and Payout
Status changes can affect the amount of incentive a participant receives. Status
changes include:

•   Transfers;   •   New Hires;   •   IC Target Changes;   •   Leaves of
Absence; and   •   Terminations.

Transfers: The LOB or BSG a participant is assigned to as of October 1, 2007
will be used to determine any payments dependent upon LOB/BSG level of
performance (see Standard Weightings Chart). Year-end performance for the
LOB/BSG will be used to calculate the incentive amount to be paid for this
component. No prorating will be done for the amount of time spent in another
LOB/BSG or in a different IC eligible grade over the Plan year without prior
approval of the appropriate Executive Vice President, along with the LOB/BSG
Human Resources Executive and the Vice President of Corporate Compensation.
For the ASI component, leaders who have moved or transferred during the course
of the year, and who could therefore have their compensation tied to different
reporting groups, will be reviewed as follows:

•   Determine where the associate spent the most time during the action planning
cycle;   •   Assess where the associate had the greatest opportunity to
influence Associate Satisfaction; and   •   Before the end of December, the
appropriate HR Executive will make a report recommendation to the Vice President
of Corporate Compensation, to be approved by the appropriate Executive Vice
President, along with the LOB/BSG Human Resources Executive.

New Hires: For associates hired between January 1 and September 30, 2007 into an
IC eligible position, the base salary as of October 1, 2007 will be used to
calculate the IC dollar target. The dollar target will be prorated as follows:

          Hired Between These Dates   Prorated Amount
January 1 — March 31
    100%  
April 1 — June 30
    75%  
July 1 — September 30
    50%  
October 1 — December 31
  No IC

For example, if an associate is hired on March 12, the IC dollar target will not
be prorated. If an associate is hired on July 4, then the IC dollar target will
be prorated by 50%.
Effective January 1 — December 31, 2007

8



--------------------------------------------------------------------------------



 



IC Target Changes: For current Company associates, if there is a promotion or a
grade level change during the Plan year but before October 1 which results in
either (a) an associate becoming newly IC eligible or (b) a change in IC target,
the IC target will be prorated according to the chart below depending on the
associate’s IC eligible effective date. Note: changes in IC targets after
October 1, 2007 will not be used to calculate IC payout for the 2007 Plan year.

          IC Eligible Effective Date   Prorated Amount For Between These Dates  
Old/New IC % Target
January 1 — March 31
    0% / 100%  
April 1 — June 30
    25% / 75%  
July 1 — September 30
    50% / 50%  
October 1 — December 31
    100% / 0%  

The base salary as of October 1 will be used to calculate the dollar target,
even if there is a corresponding change in base salary at the time of the
promotion or IC target change. For example, a grade level change in April
results in an IC target change from 5% to 10% and a base salary change from
$35,000 to $40,000. The base salary on October 1 is $40,000, so that is the
salary used in the calculation. The IC dollar target is then calculated using
the following formula:

                                              10/01 Base     IC     Target    
Prorate     Subtotal  
Old
  $ 40,000       5 %   $ 2,000       25 %   $ 500  
New
  $ 40,000       10 %   $ 4,000       75 %   $ 3,000  
TOTAL
                                  $ 3,500  

The participant’s manager should communicate to the participant the new
weightings of financial and Individual Expectations (if applicable).
Leaves of Absence: If a participant takes a leave of absence in excess of twelve
(12) weeks, either paid or unpaid, during the Plan year, he or she will receive
a prorated award. Leaves of absence under twelve (12) weeks are not prorated.
For any part of a week that a participant is on a leave of absence over twelve
(12) weeks, the IC payment will be prorated by one week. For instance, if a
participant is on leave for 12 weeks and 2 days, he or she will receive 51/52nds
of the normal IC payout. If a participant is on leave for 13 weeks and 2 days,
then he or she will receive 50/52nds of the normal IC payout and so on.
Terminations: If a participant terminates his or her position voluntarily or
involuntarily during the Plan year, he or she will not be eligible for an IC
payment because he or she would not be on active status on the date of the award
distribution. If a participant retires, becomes disabled or dies during the Plan
year, he or she may be eligible for a prorated award at the discretion of the
appropriate Executive Vice President, along with the LOB/BSG Human Resources
Executive and the Vice President of Corporate Compensation. In the event of
death, any incentive award is made to the beneficiary named in the Company-paid
life insurance program.
Effective January 1 — December 31, 2007

9



--------------------------------------------------------------------------------



 



Other Terms and Conditions

•   All decisions by the Company will be final in the interpretation and
administration of the Plan and shall lie within the Company’s sole and absolute
discretion. Decisions shall be final, conclusive and binding on all parties
concerned.   •   This Plan does not constitute a contract for the participant’s
continued employment with the Company. All Company associates are employed
“at-will” which means either the Company or the associate may terminate the
employment relationship at any time with or without cause.   •   Participant’s
rights under the Plan may not be assigned or transferred in any way, except as
otherwise set forth herein.   •   The Alliance Data 2007 Incentive Compensation
Plan may be amended, modified, suspended or terminated by the Company at any
time, without prior consent by or prior notice to associates. The Company at its
sole discretion may change objectives at any time without prior consent by or
prior notice to associates.   •   The Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make other
segregation of assets to assure the payment of the amounts under the Plan.
Rights to the payment of amounts under the Plan shall be no greater than the
rights of the Company’s general creditors.   •   Texas state law governs the
validity, construction, interpretation, administration and effect of the Plan
and the substantive laws, but not the choice of law rules of the State of Texas,
shall govern rights relating to the Plan.   •   Generally, all applicable
employment and tax deductions plus 401(k) contribution deferrals will be
withheld from the IC payout.   •   No associate has the right nor is guaranteed
the right to participate in the Plan by virtue of being an associate or
fulfilling any specific position with the Company. Selection for participation
in the Plan is solely within the discretion of the Company. The Company may
offer participation in the Plan to additional associates or terminate the
participation of any participant in the Plan at any time during the Plan Year.  
•   Revenues and earnings classified as “windfalls” or business losses may or
may not be excluded in whole or in part from the calculation of Revenue and
EBITDA at the discretion of the Company.   •   Notice to participate in the Plan
shall not impair or limit the Company’s rights to transfer, promote or demote
Plan participants to other jobs or to terminate their employment, nor shall it
create any claim or right to receive any payment under the Plan or any right to
be retained in the employ of the Company.   •   The Plan is established for the
current fiscal year. There shall be no obligation on the part of the Company to
continue the Plan in the same or modified form for any future years.   •   In
the event that a participant has a dispute concerning the administration of this
Plan, it shall first be submitted in writing to the Vice President of Corporate
Compensation. In the event that the Vice President of Corporate Compensation
does not provide a response satisfactory to the participant within 30 business
days, the participant may submit the dispute in writing within five business
days thereafter to the EVP,

Effective January 1 — December 31, 2007

10



--------------------------------------------------------------------------------



 



    Human Resources, whose decision regarding the dispute shall be final and
binding on each participant or person claiming under the Plan.   •   The Plan is
effective January 1, 2007, and supersedes and replaces all previous IC Plans.
All such previous plans, unless earlier terminated, are terminated at midnight,
December 31, 2005. If not renewed by the Company, this Plan will automatically
terminate on December 31, 2007.   •   In the event an eligible associate’s
performance falls below satisfactory standards during the Plan year, the
associate may receive a reduced IC payment, at the discretion of the Company,
regardless of the performance results of the Company, LOB, BSG or the ASI
results (if applicable).   •   The Company, at its sole discretion, may adjust
or modify the methodology for calculating IC payments, the eligibility for
receiving IC payments, and the actual amount of IC payments. All adjustments or
modifications must be approved by the EVP, Human Resources, the appropriate
Executive Vice President, the LOB/BSG Human Resources Executive and the Vice
President of Corporate Compensation.

Effective January 1 — December 31, 2007

11



--------------------------------------------------------------------------------



 



Attachment A
PERFORMANCE/PAYOUT TABLE
FOR REVENUE and EBITDA

      % of Objective(s)   % Achieved*   Payout*
89% or less
  0% 90%   65% 91%   68.5% 92%   72% 93%   75.5% 94%   79% 95%   82.5% 96%   86%
97%   89.5% 98%   93% 99%   96.5% 100%   100% 101%   105% 102%   110% 103%  
115% 104%   120% 105%   125% 106%   130% 107%   135% 108%   140% 109%   145%
110% or greater   150%

90% is the threshold for performance achievements to result in a payout.
100% is the target for performance achievements to receive 100% payout.
150% is the maximum payout level.
Effective January 1 — December 31, 2007

A-1



--------------------------------------------------------------------------------



 



Attachment B
PERFORMANCE/PAYOUT TABLE
FOR ASSOCIATE SATISFACTION and LOB SPECIFIC MEASURES

      % of Objective(s)   % Achieved*   Payout* 79% or less   0% 80%   65% 81%  
67% 82%   69% 83%   70% 84%   72% 85%   74% 86%   76% 87%   77% 88%   79% 89%  
81% 90%   83% 91%   84% 92%   86% 93%   88% 94%   89% 95%   91% 96%   93% 97%  
95% 98%   96% 99%   98% 100%   100% 101%   102.5% 102%   105.0% 103%   107.5%
104%   110.0% 105%   112.5% 106%   115.0% 107%   117.5% 108%   120.0% 109%  
122.5% 110%   125.0% 111%   127.5% 112%   130.0% 113%   132.5% 114%   135.0%
115%   137.5% 116%   140.0% 117%   142.5% 118%   145.0% 119%   147.5% 120% or
greater   150.0%

80% is the threshold for performance achievements to result in a payout.
100% is the target for performance achievements to receive 100% payout.
150% is the maximum payout level.
For business support groups, both Alliance Data EBITDA and Alliance Data Revenue
targets must be achieved at 100% or greater in order for ASI to be paid above
100% of target. For lines of business, both LOB EBITDA and LOB Revenue targets
must be achieved at 100% or greater in order for ASI or any LOB specific measure
to be paid above 100% of target.
Effective January 1 — December 31, 2007

B-1



--------------------------------------------------------------------------------



 



Attachment C
PERFORMANCE/PAYOUT TABLE
FOR INDIVIDUAL EXPECTATIONS

      % of Objective(s)   % Achieved*   Payout* Below Minimum   0%
Accomplishments fall below expectations   80% Fully meets and/or
exceeds the
requirements   100% Has achieved/contributed well beyond expectations   110%

80% performance is the threshold for performance achievements to result in a
payout.
110% is the maximum payout level.
Fully meets and/or exceeds the requirements is the target for performance
achievements to receive 100% payout.
For business support groups, both Alliance Data EBITDA and Alliance Data Revenue
targets must be achieved at 100% or greater in order for Individual Expectations
to be paid above 100% of target. For lines of business, both LOB EBITDA and LOB
Revenue targets must be achieved at 100% or greater in order for Individual
Expectations to be paid above 100% of target.
Effective January 1 — December 31, 2007

C-1